


Exhibit 10.15

 

ANACOR PHARMACEUTICALS, INC.

 

CHANGE OF CONTROL AND SEVERANCE AGREEMENT

 

[VP FORM]

 

This Change of Control and Severance Agreement (the “Agreement”) is dated as of
                    , by and between                      (“Employee”) and
Anacor Pharmaceuticals, Inc., a Delaware corporation (the “Company” or
“Anacor”).  This Agreement is intended to provide Employee with certain benefits
described herein upon the occurrence of specific events.

 

RECITALS

 

A.                                   It is expected that another company may
from time to time consider the possibility of acquiring the Company or that a
change in control may otherwise occur, with or without the approval of the
Company’s Board of Directors. The Board of Directors recognizes that such
consideration can be a distraction to Employee and can cause Employee to
consider alternative employment opportunities.  The Board of Directors has
determined that it is in the best interests of the Company and its stockholders
to assure that the Company will have the continued dedication and objectivity of
the Employee, notwithstanding the possibility, threat or occurrence of a Change
of Control (as defined below) of the Company.

 

B.                                     The Company’s Board of Directors believes
it is in the best interests of the Company and its stockholders to retain
Employee and provide incentives to Employee to continue in the service of the
Company.

 

C.                                     The Board of Directors further believes
that it is imperative to provide Employee with certain benefits upon termination
of Employee’s employment, in connection with a Change of Control and otherwise,
which benefits are intended to provide Employee with financial security and
provide sufficient income and encouragement to Employee to remain with the
Company, notwithstanding the possibility of a Change of Control.

 

D.                                    To accomplish the foregoing objectives,
the Board of Directors has directed the Company, upon execution of this
Agreement by Employee, to agree to the terms provided in this Agreement.

 


                                                Now therefore, in consideration
of the mutual promises, covenants and agreements contained herein, and in
consideration of the continuing employment of Employee by the Company, the
parties hereto agree as follows:

 

1.                                       At-Will Employment.  The Company and
Employee acknowledge that Employee’s employment is and shall continue to be
at-will, as defined under applicable law, and that Employee’s employment with
the Company may be terminated by either party at any time for any or no reason. 
If Employee’s employment terminates for any reason, Employee shall not be
entitled to any payments, benefits, award or compensation other than as provided
in this Agreement.  The terms of this Agreement shall terminate upon the earlier
of (i) the date on which Employee ceases to be employed as an officer of the
Company, other than as a result of an

 

--------------------------------------------------------------------------------


 

involuntary termination by the Company without Cause (as defined below) or
Employee’s resignation for Good Reason (as defined below) following a Change of
Control; or (ii) the date that all obligations of the parties hereunder have
been satisfied.  A termination of the terms of this Agreement pursuant to the
preceding sentence shall be effective for all purposes, except that such
termination shall not affect the payment or provision of compensation or
benefits on account of a termination of employment occurring prior to the
termination of the terms of this Agreement.  The rights and duties created by
this Section 1 may not be modified in any way except by a written agreement
executed by an officer of the Company upon direction from the Board of
Directors.

 

2.                                       Benefits Upon Termination of
Employment.

 

(a)                                  Termination In Connection with or Following
a Change of Control.  In the event that Employee’s employment is terminated as a
result of an involuntary termination other than for Cause or if Employee resigns
for Good Reason at any time within ninety (90) days prior to and twelve (12)
months following the effective date of a Change of Control, then Employee will
be entitled to receive severance benefits as follows: (i) severance payments
during the period from the date of Employee’s termination until the date nine
(9) months after the effective date of the termination (the “Severance Period”)
equal to the base salary which Employee was receiving immediately prior to the
Change of Control, which payments shall be paid during the Severance Period in
accordance with the Company’s standard payroll practices, (ii) continuation of
the health insurance benefits provided to Employee for Employee and his/her
eligible dependents immediately prior to the Change of Control at Company
expense pursuant to the terms of the Consolidated Omnibus Budget Reconciliation
Act of 1985, as amended (“COBRA”) or other applicable law through the earlier of
the end of the Severance Period or the date upon which Employee is no longer
eligible for such COBRA or other benefits under applicable law.  Notwithstanding
the foregoing, if the Company determines in its sole discretion that it cannot
provide the foregoing COBRA benefits without potentially violating applicable
law (including, without limitation, Section 2716 of the Public Health Service
Act), the Company shall in lieu thereof provide to Employee a taxable monthly
payment in an amount equal to the monthly COBRA premium that Employee would be
required to pay to continue Employee’s group health coverage in effect on the
date of his/her termination (which amount shall be based on the premium for the
first month of COBRA coverage), which payments shall be made regardless of
whether Employee elects COBRA continuation coverage and shall end on the earlier
of (x) the date upon which Employee obtains other employment or (y) the last day
of the Severance Period, and (iii) each stock option to purchase the Company’s
Common Stock and all shares of restricted stock granted to Employee over the
course of his/her employment with the Company and held by Employee on the date
of termination of employment shall become immediately vested as to 100% of the
then unvested options and shares.  In addition, Employee will receive
payment(s) for all accrued and unpaid salary, bonuses and PTO as of the date of
Employee’s termination of employment.

 

(b)                                 Termination Not In Connection with or
Following a Change of Control.  In the event that Employee’s employment is
terminated as a result of an involuntary termination other than for Cause or if
Employee resigns for Good Reason at any time more than ninety (90) days prior to
or more than twelve (12) months following the effective date of a

 

2

--------------------------------------------------------------------------------


 

Change of Control, then Employee will be entitled to receive severance benefits
as follows: (i) severance payments during the period from the date of Employee’s
termination until the date six (6) months after the effective date of the
termination (the “Benefit Period”) equal to the base salary which Employee was
receiving immediately prior to the termination date, which payments shall be
paid during the Benefit Period in accordance with the Company’s standard payroll
practices, and (ii) continuation of the health insurance benefits provided to
Employee and his/her eligible dependents immediately prior to the termination
date at Company expense pursuant to COBRA or other applicable law through the
earlier of the end of the Benefit Period or the date upon which Employee is no
longer eligible for such COBRA or other benefits under applicable law. 
Notwithstanding the foregoing, if the Company determines in its sole discretion
that it cannot provide the foregoing COBRA benefits without potentially
violating applicable law (including, without limitation, Section 2716 of the
Public Health Service Act), the Company shall in lieu thereof provide to
Employee a taxable monthly payment in an amount equal to the monthly COBRA
premium that Employee would be required to pay to continue Employee’s group
health coverage in effect on the date of his/her termination (which amount shall
be based on the premium for the first month of COBRA coverage), which payments
shall be made regardless of whether Employee elects COBRA continuation coverage
and shall end on the earlier of (x) the date upon which Employee obtains other
employment or (y) the last day of the Benefit Period.  In addition, Employee
will receive payment(s) for all accrued and unpaid salary, bonuses and PTO as of
the date of Employee’s termination of employment.

 

(c)                                  Termination for Cause or Voluntary
Resignation other than for Good Reason.  If Employee’s employment is terminated
for Cause at any time or if Employee voluntarily resigns from the Company at any
time for any reason other than Good Reason, then Employee shall not be entitled
to receive payment of any severance benefits under this Agreement.  Employee
will receive payment(s) for all accrued and unpaid salary and PTO as of the date
of Employee’s termination of employment and Employee’s benefits will be
continued under the Company’s then existing benefit plans and policies in
accordance with such plans and policies in effect on the date of termination and
in accordance with applicable law.

 

3.                                              Definition of Terms.  The
following terms referred to in this Agreement shall have the following meanings:

 

(a)                                  Change of Control.  “Change of Control”
shall mean a sale of all or substantially all of the Company’s assets, or any
merger or consolidation of the Company with or into another corporation other
than a merger or consolidation in which the holders of more than 50% of the
shares of capital stock of the Company outstanding immediately prior to such
transaction continue to hold (either by voting securities remaining outstanding
or by their being converted into voting securities of the surviving entity) more
than 50% of the total voting power represented by the voting securities of the
Company, or such surviving entity, outstanding immediately after such
transaction.

 

(b)                                 Cause.  “Cause” shall mean, as determined by
the Board acting in good faith and based on information then known to it:
(A) gross negligence or willful misconduct in the performance of duties to the
Company where such gross negligence or willful misconduct has resulted or is
likely to result in substantial and material damage to the Company or its

 

3

--------------------------------------------------------------------------------


 

subsidiaries; (B) a material failure to comply with the Company’s written
policies after having received from the Company notice of, and a reasonable time
to cure, such failure; (C) repeated unexplained or unjustified absence from the
Company; (D) conviction of a felony or a crime involving moral turpitude causing
material harm to the standing and reputation of the Company; (E) unauthorized
use or disclosure of any proprietary information or trade secrets of the Company
or any other party to whom Employee owes an obligation of non-disclosure as a
result of Employee’s relationship with the Company, which use or disclosure
causes or is likely to cause material harm to the Company; or (F) Employee’s
death or Permanent Disability.

 

(c)                                  Good Reason.  “Good Reason” for Employee’s
resignation of his/her employment will exist following the occurrence of any of
the following without Employee’s consent: (A) a material reduction or change in
job duties, responsibilities or authority inconsistent with Employee’s position
with the Company and Employee’s prior duties, responsibilities or authority;
(B) a reduction of Employee’s then current base salary by more than 10 percent
(10%); or (C) a relocation of the principal place for performance of Employee’s
duties to the Company to a location more than twenty-five (25) miles from the
Company’s then current location; provided that Employee gives written notice to
the Company of the event forming the basis of the Good Reason resignation within
sixty (60) days of the date the Company gives written notice to Employee of its
affirmative decision to take an action set forth in (A), (B) or (C) above, the
Company fails to cure such basis for the Good Reason resignation within thirty
(30) days after receipt of Employee’s written notice and Employee terminates
employment within one hundred twenty (120) days following the date on which
Employee received notice from the Company of the event forming the basis for the
Good Reason resignation .

 

(d)                                 Permanent Disability.  “Permanent
Disability” shall mean Employee’s inability to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
which can be expected to result in death or which has lasted or can be expected
to last for a continuous period of not less than six (6) months.

 

4.                                       Parachute Payments.  In the event that
the acceleration and severance benefits provided for in this Agreement
(A) constitute “parachute payments” within the meaning of Section 280G of the
Internal Revenue Code of 1986, as amended (the “Code”) and (B) but for this
paragraph, would be subject to the excise tax imposed by Section 4999 of the
Code, then Employee’s benefits hereunder shall be payable either: (X) in full,
or (Y) as to such lesser amount which would result in no portion of such
severance benefits being subject to excise tax under Section 4999 of the Code,
whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the excise tax imposed by Section 4999, results
in the receipt by Employee on an after-tax basis, of the greatest amount of
benefits hereunder, notwithstanding that all or some portion of such benefits
may be taxable under Section 4999 of the Code.  Unless the Company and Employee
otherwise agree in writing, any determination required under this paragraph
shall be made in writing by the public accountants designated by the Company
(the “Accountants”), whose determination shall be conclusive and binding upon
Employee and the Company for all purposes.  For purposes of making the
calculations required by this paragraph, the Accountants may make reasonable
assumptions and approximations concerning applicable taxes and may rely on
reasonable, good faith interpretations concerning the application of
Section 280G and 4999 of the Code.  The Company

 

4

--------------------------------------------------------------------------------


 

and Employee shall furnish to the Accountants such information and documents as
the Accountants may reasonably request in order to make a determination under
this paragraph.  The Company shall bear all costs the Accountants may reasonably
incur in connection with any calculations contemplated by this paragraph.  In
the event that a reduction in payments and/or benefits is required under this
section 4, such reduction shall occur in the following order: (1) reduction of
cash payments; (2) reduction of acceleration of vesting of options and shares;
and (3) reduction of other benefits paid to Employee. If the acceleration of
vesting of options and shares is to be reduced, such acceleration of vesting
shall be cancelled in the reverse order of the highest price option grant or
highest purchase price per share down to the lowest priced option grant or
lowest purchase price per share.

 

5.                                       Limitations and Conditions on Benefits

 

(a)                                  Income and Employment Taxes.  Employees
agrees that he/she shall be responsible for any applicable taxes of any nature
(including any penalties or interest that may apply to such taxes) that the
Company reasonably determines apply to any payment made hereunder, that his/her
receipt of any benefit hereunder is conditioned on his/her satisfaction of any
applicable withholding or similar obligations that apply to such benefit, and
that any cash payment owed hereunder will be reduced to satisfy any such
withholding or similar obligations that may apply.

 

(b)                                 Code Section 409A.  All payments to be made
upon a termination of employment under this Agreement may be made only upon a
“separation of service” within the meaning of Section 409A of the Code and the
Department of Treasury regulations and other guidance promulgated thereunder (a
“Separation from Service”).  Notwithstanding any provision of this Agreement to
the contrary, if, at the time of Employee’s Separation from Service, Employee is
a “specified employee” (as defined in Section 409A of the Code) and the deferral
of the commencement of any severance payments or benefits otherwise payable
pursuant to this Agreement as a result of such Separation from Service is
necessary in order to prevent any accelerated or additional tax under
Section 409A of the Code, then the Company will defer the commencement of the
payment of any such severance payments or benefits hereunder (without any
reduction in such payments or benefits ultimately paid or provided to Employee)
that will not and could not under any circumstances, regardless of when such
termination occurs, be paid in full by March 15 of the year following Employee’s
Separation from Service and are in excess of the lesser of (i) two (2) times
Employee’s then annual compensation or (ii) two (2) times the limit on
compensation then set forth in Section 401(a)(17) of the Code and will not be
paid by the end of the second calendar year following the year in which the
termination occurs, until the first payroll date that occurs after the date that
is six (6) months following Employee’s Separation from Service.  If any payments
are deferred due to such requirements, such amounts will be paid in a lump sum
to Employee on the earliest of (a) Employee’s death following the date of
Employee’s Separation from Service or (ii) the first payroll date that occurs
after the date that is six (6) months following Employee’s Separation from
Service.  For these purposes, each severance payment or benefit is hereby
designated as a separate payment or benefit and will not collectively be treated
as a single payment or benefit.  This paragraph is intended to comply with the
requirements of Section 409A of the Code so that none of the severance payments
and benefits to be provided hereunder will be subject to the additional tax
imposed under Section 409A of the Code and any ambiguities herein will be
interpreted to so comply.  Employee and

 

5

--------------------------------------------------------------------------------


 

the Company agree to work together in good faith to consider amendments to this
Agreement and to take such reasonable actions which are necessary, appropriate
or desirable to avoid imposition of any additional tax or income recognition
prior to actual payment to Employee under Section 409A of the Code.

 

(c)                                  Release Prior to Receipt of Benefits.  As a
condition of receiving the benefits under this Agreement, Employee shall
execute, and allow to become effective, a release of claims agreement (the
“Release”) not later than fifty (50) days following Employee’s Separation from
Service in the form provided by the Company.  Such Release shall specifically
relate to all of Employee’s rights and claims in existence at the time of such
execution and shall confirm Employee’s obligations under the Company’s standard
form of proprietary information agreement.  Unless the Release is timely
executed by Employee, delivered to the Company, and becomes effective within the
required period (the date on which the Release becomes effective, the “Release
Date”), Employee will not receive any of the benefits provided for under this
Agreement. In no event will benefits be provided to Employee until the Release
becomes effective.  Any lump sum payment owed to Employee shall be paid within
ten (10) business days following the Release Date, but in no event later than
March 15 of the year following the year in which the applicable event occurs.

 

6.                                       Conflicts.  Employee represents that
his/her performance of all the terms of this Agreement will not breach any other
agreement to which Employee is a party.  Employee has not, and will not during
the term of this Agreement, enter into any oral or written agreement in conflict
with any of the provisions of this Agreement.  Employee further represents that
he/she is entering into or has entered into an employment relationship with the
Company of his/her own free will and that he/she has not been solicited as an
employee in any way by the Company.

 

7.                                       Successors.  Any successor to the
Company (whether direct or indirect and whether by purchase, lease, merger,
consolidation, liquidation or otherwise) to all or substantially all of the
Company’s business and/or assets shall assume the obligations under this
Agreement and agree expressly to perform the obligations under this Agreement in
the same manner and to the same extent as the Company would be required to
perform such obligations in the absence of a succession.  The terms of this
Agreement and all of Employee’s rights hereunder and thereunder shall inure to
the benefit of, and be enforceable by, Employee’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees.

 

8.                                       Notice.  Notices and all other
communications contemplated by this Agreement shall be in writing and shall be
deemed to have been duly given when personally delivered or when mailed by U.S.
registered or certified mail, return receipt requested and postage prepaid. 
Mailed notices to Employee shall be addressed to Employee at the home address
which Employee most recently communicated to the Company in writing.  In the
case of the Company, mailed notices shall be addressed to its corporate
headquarters, and all notices shall be directed to the attention of its
Secretary.

 

6

--------------------------------------------------------------------------------


 

9.                                       Miscellaneous Provisions.

 

(a)                                  No Duty to Mitigate.  Employee shall not be
required to mitigate the amount of any payment contemplated by this Agreement
(whether by seeking new employment or in any other manner), nor shall any such
payment be reduced by any earnings that Employee may receive from any other
source.

 

(b)                                 Waiver.  No provision of this Agreement
shall be modified, waived or discharged unless the modification, waiver or
discharge is agreed to in writing and signed by Employee and by an authorized
officer of the Company (other than Employee).  No waiver by either party of any
breach of, or of compliance with, any condition or provision of this Agreement
by the other party shall be considered a waiver of any other condition or
provision or of the same condition or provision at another time.

 

(c)                                  Whole Agreement.  No agreements,
representations or understandings (whether oral or written and whether express
or implied) which are not expressly set forth in this Agreement have been made
or entered into by either party with respect to the subject matter hereof.  This
Agreement supersedes any agreement concerning similar subject matter dated prior
to the date of this Agreement and by execution of this Agreement both parties
agree that any such predecessor agreement shall be deemed null and void.

 

(d)                                 Choice of Law.  The validity,
interpretation, construction and performance of this Agreement shall be governed
by the laws of the State of California without reference to conflict of laws
provisions.

 

(e)                                  Severability.  If any term or provision of
this Agreement or the application thereof to any circumstance shall, in any
jurisdiction and to any extent, be invalid or unenforceable, such term or
provision shall be ineffective as to such jurisdiction to the extent of such
invalidity or unenforceability without invalidating or rendering unenforceable
the remaining terms and provisions of this Agreement or the application of such
terms and provisions to circumstances other than those as to which it is held
invalid or unenforceable, and a suitable and equitable term or provision shall
be substituted therefor to carry out, insofar as may be valid and enforceable,
the intent and purpose of the invalid or unenforceable term or provision.

 

(f)                                    Arbitration.  Employee and the Company
agree to attempt to settle any disputes arising in connection with this
Agreement through good faith consultation.  In the event that Employee and the
Company are not able to resolve any such disputes within fifteen (15) days after
notification in writing to the other, Employee and the Company agree that any
dispute or claim arising out of or in connection with this Agreement will be
finally settled by binding arbitration in Santa Clara County, California in
accordance with the rules of the American Arbitration Association by one
arbitrator mutually agreed upon by the parties.  The arbitrator will apply
California law, without reference to rules of conflicts of law or rules of
statutory arbitration, to the resolution of any dispute.  Except as set forth in
Subparagraph (e) above, the arbitrator shall not have authority to modify the
terms of this Agreement.  The Company shall pay the costs of the arbitration
proceeding.  Each party shall, unless otherwise determined by the arbitrator,
bear its or his/her own attorneys’ fees and expenses, provided however that if

 

7

--------------------------------------------------------------------------------


 

Employee prevails in an arbitration proceeding, the Company shall reimburse
Employee for his/her reasonable attorneys’ fees and costs.  Judgment on the
award rendered by the arbitrator may be entered in any court having jurisdiction
thereof.  Notwithstanding the foregoing, the Company and Employee may apply to
any court of competent jurisdiction for preliminary or interim equitable relief,
or to compel arbitration in accordance with this paragraph, without breach of
this arbitration provision.

 

(g)                                 Legal Fees and Expenses.  The parties shall
each bear their own expenses, legal fees and other fees incurred in connection
with the execution of this Agreement.

 

(h)                                 No Assignment of Benefits.  The rights of
any person to payments or benefits under this Agreement shall not be made
subject to option or assignment, either by voluntary or involuntary assignment
or by operation of law, including (without limitation) bankruptcy, garnishment,
attachment or other creditor’s process, and any action in violation of this
Section 9(h) shall be void.

 

(i)                                     Assignment by Company.  The Company may
assign its rights under this Agreement to an affiliate, and an affiliate may
assign its rights under this Agreement to another affiliate of the Company or to
the Company.  In the case of any such assignment, the term “Company” when used
in a section of this Agreement shall mean the corporation that actually employs
the Employee.

 

(j)                                     Counterparts.  This Agreement may be
executed in counterparts, each of which shall be deemed an original, but all of
which together will constitute one and the same instrument.

 

The parties have executed this Agreement on the date first written above.

 

 

ANACOR PHARMACEUTICALS, INC.

 

 

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

 

Address:

1020 East Meadow Circle

 

 

Palo Alto, CA 94303-4230

 

 

 

 

 

EMPLOYEE

 

 

 

Signature:

 

 

 

 

Address:

 

 

 

 

 

8

--------------------------------------------------------------------------------
